MEMORANDUM OPINION

                                            No. 04-08-00349-CR

                                      IN RE Eric Ricardo TORRES,

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and filed: June 11, 2008

PETITION FOR WRIT OF MANDAMUS DISMISSED
FOR LACK OF JURISDICTION

           On May 21, 2008, relator filed a petition for writ of mandamus asking this court to order

respondent to set aside his 1993 judgment of conviction on the grounds that the sentence was “illegal

and unauthorized” because his sentence exceeds the statutory maximum.

           Although the courts of appeals have mandamus jurisdiction in criminal matters, only the

Texas Court of Criminal Appeals has jurisdiction over matters related to final post-conviction felony

proceedings. See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991)

(orig. proceeding); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig.

           1
         … This proceeding arises out of Cause No. 3039, styled State of Texas v. Eric Ricardo Torres, filed in the
216th Judicial District Court, Kendall County, Texas.
                                                                                      04-08-00349-CR




proceeding). Because the complaint raised in relator’s mandamus petition relates to a final post-

conviction felony proceeding, we are without jurisdiction to consider his mandamus petition.

Accordingly, relator’s petition for a writ of mandamus is dismissed for lack of jurisdiction.



                                          PER CURIAM

Do not publish




                                                -2-